DETAILED ACTION
The instant application having Application No. 16/619933 filed on 12/05/2019 is presented for examination by the examiner.

Claims 1-6, 13, 15-25 are pending. Claims 7-12 and 14 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13, 15-18, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenship (US 2015/0043435 A1).

claim 1, Blankenship discloses “A method of processing data, comprising: receiving, by a Packet Data Convergence Protocol (PDCP) layer, a PDCP Service Data Unit (SDU) from an upper layer;” [(fig. 9 and par. 0162), in the example of FIG. 9, the PDCP layer is implemented in the macro cell. (par. 0168), In particular, at the reception of a PDCP SDU from the upper layers, the macro eNB 910 performs normal PDCP functions, including associating a sequence number with the PDCP SDU, starting a discard timer associated] “and deleting the PDCP SDU and a PDCP Packet Data Unit (PDU) corresponding to the PDCP SDU upon determining that a discard timer corresponding to the PDCP SDU is not expired and a preset condition is satisfied;” [(par. 0169), When the discard timer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received (i.e. the discard timer has not expired yet.) using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU.] “wherein the PDCP SDU is mapped to an Unacknowledged Mode (UM) or a Transparent Mode (TM) of a Radio Link Control (RLC) layer” [(fig. 9 and par. 0159), On the small cell eNB 920, a quasi-PDCP layer 950 is provided. Further, an RLC layer 952, a MAC layer 954 and a physical layer 956 are provided on the small cell eNB. (par. 0170), Reference is now made to FIG. 10 which shows small cell eNB 1010 providing macro eNB 1020 with the PDCP status report 1030. (par. 0171), Referring to FIG. 11, the macro eNB 1110 may then send a PDCP discard indication 1120 to small cell eNB 1130 using the control interface 982 from FIG. 9. (par. 0200), When indicated from the upper layer in the macro-cell eNB to discard a particular PDCP PDU, as shown above with regard to FIG. 11, the transmitting side of an AM RLC entity or the transmitting unacknowledged mode RLC entity in the small cell eNB discard the indicated RLC SDU if no segment of the RLC SDU has been mapped to the RLC data PDU yet.]

As per claim 2, Blankenship discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and the preset condition is satisfied comprises: deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and the PDCP PDU corresponding to the PDCP SDU is delivered to the RLC layer, deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU” [(par. 0169), When the discard timer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received (i.e. the discard timer has not expired yet.) using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU. (fig. 9 and par. 0159), On the small cell eNB 920, a quasi-PDCP layer 950 is provided. Further, an RLC layer 952, a MAC layer 954 and a physical layer 956 are provided on the small cell eNB. (par. 0170), Reference is now made to FIG. 10 which shows small cell eNB 1010 providing macro eNB 1020 with the PDCP status report 1030. (par. 0171), Referring to FIG. 11, the macro eNB 1110 may then send a PDCP discard indication 1120 to small cell eNB 1130 using the control interface 982 from FIG. 9. (par. 0200), When indicated from the upper layer in the macro-cell eNB to discard a particular PDCP PDU, as shown above with regard to FIG. 11, the transmitting side of an AM RLC entity or the transmitting unacknowledged mode RLC entity in the small cell eNB discard the indicated RLC SDU if no segment of the RLC SDU has been mapped to the RLC data PDU yet.]

claim 3, Blankenship discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and the preset condition is satisfied comprises: deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and it is confirmed, based on first indication information fed back to the PDCP layer by the RLC layer, that the PDCP PDU corresponding to the PDCP SDU is associated with an RLC PDU, deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU” as [(par. 0157), On the macro eNB 910, data from a radio bearer from the core network proceeds through the PDCP layer 925. (par. 0169), When the discardTimer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU. If the corresponding PDCP PDU has already been submitted to the lower layers in the small cell, but acknowledgement from RLC has not yet been received, a discard may be indicated to the lower layers in the small cell through the Xn-C interface 982.]

As per claim 4, Blankenship discloses “The method according to claim 1,” as [see rejection of claim 1.]  “wherein deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and the preset condition is satisfied comprises: deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU upon determining that the discard timer corresponding to the PDCP SDU is not expired and it is confirmed, based on second indication information fed back to the PDCP layer by the RLC layer, that an RLC PDU associated with the PDCP PDU corresponding to the PDCP SDU is delivered to a lower layer, deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU” as [(par. 0157), On the macro eNB 910, data from a radio bearer from the core network proceeds through the PDCP layer 925. (par. 0169), When the discardTimer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU. If the corresponding PDCP PDU has already been submitted to the lower layers in the small cell, but acknowledgement from RLC has not yet been received, a discard may be indicated to the lower layers in the small cell through the Xn-C interface 982.]

As per claim 5, Blankenship discloses “The method according to claim 4,” as [see rejection of claim 4.] “wherein confirming, based on the second indication information fed back to the PDCP layer by the RLC layer, that the RLC PDU associated with the PDCP PDU corresponding to the PDCP SDU is delivered to the lower layer comprises: confirming, based on the second indication information, that an RLC PDU associated with a first segment of the PDCP PDU is delivered to the lower layer; or confirming, based on the second indication information, that each RLC PDU associated with respective one of all segments of the PDCP PDU is delivered to the lower layer” [(par. 0157), On the macro eNB 910, data from a radio bearer from the core network proceeds through the PDCP layer 925. (par. 0169), When the discardTimer expires for the PDCP SDU, or when confirmation of successful delivery of the PDCP SDU is received using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU. If the 

As per claims 13, 15-18, as [see rejections of claims 1-5.]
As per claims 20-24, as [see rejections of claims 1-5.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 2015/0043435 A1) in view of Basu Mallick et al. (US 2016/0164793 A1).

As per claim 6, Blankenship discloses “The method according to claim 1,” as [see rejection of claim 1.]
Blankenship does not explicitly disclose “further comprising: upon deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU, deleting the discard timer corresponding to the PDCP SDU”.

urther comprising: upon deleting the PDCP SDU and the PDCP PDU corresponding to the PDCP SDU, deleting the discard timer corresponding to the PDCP SDU” as [(par. 0071), in particular, after the PDCP PDU was forwarded to the RLC and successful delivered to the UE by the RLC (more general, and not in connection with a handover; which can be indicated by the RLC layer), but before the expiry of the timer. In that case also the timer which is specific to the PDCP SDU (and thus to the PDCP PDU) shall be aborted /deleted/stopped.]

Blankenship (US 2015/0043435 A1) and Basu Mallick et al. (US 2016/0164793 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Basu Mallick’s teaching into Blankenship’s teaching. The motivation for making the above modification would be to abort /delete/stop the timer which is specific to the PDCP SDU. (Basu Mallick, par. 0071)

As per claims 19 and 25, as [see rejections of claim 6.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Chun et al. (US 2010/0135202 A1).
Yi et al. (US 2010/0304733 A1).
Bucknell et al. (US 2011/0085566 A1).
Kim et al. (US 2013/0170496 A1).
Huh et al. (US 2016/0119826 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463